Citation Nr: 1027516	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right wrist 
disability.  

5.  Entitlement to service connection for a right hand 
disability.  

6.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right second finger.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Thomas D. Jones



INTRODUCTION

The Veteran served on active duty from November 1950 to August 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran service connection for a left knee disability 
and hearing loss.  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  This appeal 
also arises from a July 2007 rating decision which denied service 
connection for disabilities of the right hand, right wrist, and 
right knee.  He was also awarded within that rating decision 
service connection and a 10 percent initial rating for residuals 
of a fracture of the right second finger.  The Veteran 
subsequently initiated and perfected appeals of these service 
connection denials and the initial rating determination.  

This appeal was initially presented to the Board in April 2009, 
at which time these issues were remanded for additional 
development.  They have now been returned to the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a May 2009 written statement, the Veteran, through his 
authorized representative, withdrew his appeal on the issue of 
service connection for a right knee injury.  

2.  In a May 2009 written statement, the Veteran, through his 
authorized representative, withdrew his appeal on the issue of 
service connection for bilateral hearing loss.  

3.  In a May 2009 written statement, the Veteran, through his 
authorized representative, withdrew his appeal on the issue of 
service connection for a right wrist injury.  

4.  In a May 2009 written statement, the Veteran, through his 
authorized representative, withdrew his appeal on the issue of 
service connection for a right hand injury.  

5.  In a May 2009 written statement, the Veteran, through his 
authorized representative, withdrew his appeal on the issue of an 
increased initial rating for residuals of a right second finger 
fracture.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on 
the issue of service connection for a right knee injury have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for withdrawal of an appeal by the appellant on 
the issue of service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of an appeal by the appellant on 
the issue of service connection for a right wrist injury have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of an appeal by the appellant on 
the issue of service connection for a right hand injury have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

5.  The criteria for withdrawal of an appeal by the appellant on 
the issue of an increased initial rating for residuals of a right 
second finger fracture have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal as to the issues of service connection for 
bilateral hearing loss; disabilities of the right knee, wrist, 
and hand; and an increased initial rating for residuals of a 
right second finger fracture.  Hence, with regard to these 
issues, there remain no allegations  of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues, and it is 
dismissed.



ORDER

The appeal as to the issue of entitlement to service connection 
for right knee injury is dismissed.

The appeal as to the issue of entitlement to service connection 
for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection 
for right wrist injury is dismissed.

The appeal as to the issue of entitlement to service connection 
for right hand injury is dismissed.

The appeal as to the issue of entitlement to an increased initial 
rating for residuals of a right second finger fracture is 
dismissed.



REMAND

The Veteran seeks service connection for a left knee injury.  
Pursuant to the Board's April 2009 remand order, the RO was 
requested to afford the Veteran a VA medical examination.  Based 
on examination of the Veteran and review of the claims file, the 
examiner was requested to provide an etiological opinion 
regarding the onset of the Veteran's current degenerative joint 
disease of the left knee.  Such an examination was performed in 
June 2009; however, for the reasons to be discussed below, the 
Board finds the examination report inadequate, and must remand 
this issue for further development.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Board is obligated by law to ensure 
that the RO complies with its directives.  Compliance by the 
Board or the RO is neither optional nor discretionary.  In 
Stegall, the U.S. Court of Appeals for Veterans Claims (Court) 
held that the Board errs as a matter of law where it does not 
ensure compliance with its remand orders.  Id.  

The Board notes first that the June 2009 examination report 
specifically states the claims file was not available for review, 
despite the Board's April 2009 request that it be made available 
to the examiner.  A subsequent July 2009 e-mail from a third 
party states the examiner did review the claims file, but the 
examiner could not determine onset of the Veteran's left knee 
disability without resort to mere speculation.  Although the June 
2009 report does contain an undated addendum, at no point does 
the examiner himself state he reviewed the claims file.  
Furthermore, the Court has found a VA examination inadequate 
where the examiner stated only that he was unable to give a 
medical opinion without resorting to mere speculation, and did 
not provide any further explanation.  See Jones v. Shinseki, 23 
Vet. App. 382 (2010).  Therefore, remand is warranted.  

Additionally, the examiner stated in the addendum that he or she 
was unable to determine the date of onset of the Veteran's left 
knee disability "without medical records indicating his 
symptoms."  The examiner, however, did not either notice or 
mention that the Veteran was seen on several occasions during 
military service in November 1950 and March 1951 for treatment of 
his left knee, and these instances were noted within his service 
treatment records, which are of record.  The Veteran has also 
provided lay testimony regarding his symptoms experienced during 
military service, as well as a picture of himself during service, 
wearing a left knee brace.  Again, this suggests either that the 
examiner did not have an opportunity to review the entire claims 
file, or failed to provide an adequate opinion indicating the 
medical bases for his conclusions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Return the claims file to the examiner 
who conducted the June 2009 VA examination, 
if available; otherwise, forward the claims 
file to a competent expert regarding 
orthopedic disabilities.  The Veteran need 
not be scheduled for another VA examination 
unless the examiner determines such an 
examination is required to comply with this 
remand.  The examiner should explicitly state 
the claims file was reviewed.  

The examiner should provide an opinion as to 
whether the Veteran's current degenerative 
joint disease of the left knee is at least as 
likely as not (a 50 percent or better 
probability) related to a disease or injury 
incurred during military service, or 
manifested within a year thereafter.  The 
examiner should provide a complete medical 
rationale for all conclusions reached.  If 
the examiner is unable to provide the 
requested opinion without resorting to mere 
speculation, the examiner should indicate in 
detail why such an opinion cannot be 
provided.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
service connection claim in light of any 
additional evidence added to the record.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


